UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :            20-CR-126 (LTS)
                                                                       :
JORGE GUTIERREZ,                                                       :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                 The Court has received a letter dated May 21, 2021, from counsel for Defendant

Jorge Gutierrez, submitted directly to chambers by email. Defense counsel’s request that the

Court file the unredacted version of that letter under seal, to protect Defendant’s sensitive

medical information, is granted. Defense counsel shall promptly file the redacted version of the

May 21, 2021, letter on the public docket. The Court will file the unredacted version under seal.


        SO ORDERED.


Dated: May 25, 2021                                                    __/s/ Laura Taylor Swain____
       New York New York                                               LAURA TAYLOR SWAIN
                                                                       Chief United States District Judge




GUTIERREZ - ORD RE MAY 21 LTR.DOCX                        VERSION MAY 25, 2021                              1
